Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Receipt of Applicants’ Response, filed 19 June 2022, is acknowledged.  Claims 44, 45, and 47 – 54 are amended therein, and claims 46 and 55 – 62 are canceled.  Claim 63 re4mains withdrawn as being directed to a non-elected invention.  Consequently, claims 44, 45, and 47 – 54 are available for substantive examination.  
Objections to the Claims 
The claim objections set forth in the Action of 18 March 2022 are hereby withdrawn in light of Applicants’ amendment of the claims.
CLAIM REJECTIONS WITHDRAWN  
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejection set forth in the Action of 18 March 2022 is hereby withdrawn in light of Applicants’ amendment of the claims.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness pursuant to 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s), absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 44, 45, and 47 – 54 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Radin, S., et al., J Biomed Mater Res 57: 313–320 (2001), in view of Verraedt, E., et al., Journal of Pharmaceutical Sciences 100(10):  4295 – 4301 (2011), identified on the Information Disclosure Statement (IDS) filed 10 July 2020, cite no. 5 (NPL) (“Verraedt (2011)”), US 2011/0300188 A1 to Shimp, L., et al., published 8 December 2011, identified on the IDS filed 10 July 2020, cite no. 7 (USPATAPP) (“Shimp ‘188”), and US 2007/0207266 A1 to Lemke, H., published 6 September 2007 (“Lemke ‘266”), as evidenced by Applicants’ specification.
The Invention As Claimed 
	Applicants claim a process for the preparation of a plurality of particles, wherein the process comprises the steps of providing a plurality of core substrates each comprising a plurality of pores, wherein the at least one active ingredient is present within the pores, and coating the plurality of core substrates with an alkali phosphate or an alkali silicate glassy material, wherein the coating step comprises fluidizing the plurality of core substrates in the presence of an alkali phosphate or an alkali silicate glassy material and coating the plurality of core substrates with the alkali phosphate or an alkali silicate glassy material, wherein the providing step comprises providing a liquid mixture of core substrate precursors, subjecting the liquid mixture to conditions to form a plurality of core substrates, and isolating the resulting core substrates, and wherein the at least one active ingredient is introduced either before, during or after step forming the core substrates, wherein the liquid mixture of core substrate precursors is in an aqueous solution, wherein the at least one active ingredient is contacted with the liquid mixture of core substrate precursors prior to the step forming the core substrates from the precursor mixture, wherein the at least one active ingredient is provided in aqueous solution, wherein the step of isolating the core substrates comprises drying the resulting core substrates, then milling the dried core substrates, wherein the alkali phosphate or alkali silicate glassy material is provided as an aqueous solution comprising 3 - 25% (m/v) of the glassy material, wherein the step of contacting the plurality of cores with the coating solution comprises introducing the coating solution to a fluidized bed of core substrates, wherein the solution of alkali phosphate or alkali silicate glassy material is introduced under sufficient pressure to provide a mist of glassy material, wherein, in the fluidized bad process, the exhaust air is maintained at a temperature of 30 - 50° C during fluidization, and the core substrates are maintained at a temperature of 30 - 50° C during fluidization.
The Teachings of the Cited Art 
Radin (2001) discloses room-temperature sol-gel processes for the synthesis of nanoporous resorbable ceramics for drug delivery, the process including sol preparation by hydrolysis of a metalloorganic compound followed by gelation, aging, and drying, all steps carried out at room temperature, wherein biologically active agents (dissolved in water or other solvent) are added to the sol (liquid state) and become encapsulated in the resulting solids (see p. 313, 2nd col., 2nd para.), and wherein the physical properties of the xerogels (porosity, surface area, pore size, etc.) varied with various synthesis parameters including an alkoxide/water ratio, pH, and drying schedule, which properties dictated the in vitro degradation behavior (see p. 313, 2nd col., last para. – p. 314, 1st col., 1st para.).  The reference does not expressly disclose particles wherein the active ingredient is present in the pores of the core substrate at a loading of 10% wgt, or porous particles coated with an alkali phosphate, or silicate, glass, applied using a fluidized bed process.  These, and related deficiencies, are remedied by the teachings of Verraedt (2011), Shimp ‘188 and Lemke ‘266.
	Verraedt (2011) discloses particles of amorphous microporous silica with particle diameters of around 100 µm and pore diameters smaller than 2 nm that were loaded with a pharmaceutically active ingredient (ibuprofen), which active diffused from the particles over a period of up to 14 days in vitro (see Abstract), wherein the particles are spherical in shape (see p. 4295, 2nd col., 2nd para.), wherein loading of the active was 10% wgt (see p. 4296, 2nd col., 3rd para.), wherein the particles originated from a silica sol comprising tetraethoxysilane (TEOS), the sol prepared by adding an HCl solution dropwise to a mixture of TEOS and ethanol under magnetic stirring, aging the acidified mixture for 3 hours, adding 18 mL of the sol to 150 mL of silicone oil under magnetic stirring overnight, centrifuging for 2 min at 837 g, removing residual silicone oil via multiple rinses with a water-ethanol mixture, drying the silica at 55° C for 48 hours and calcining the spheres (see p. 4296, 1st col., last para. – 2nd col., first para.), and wherein the TEOS–ethanol–HCl–H2O molar ratio of the sol was 1:3:1.74:6 (see p. 4296, 1st col., last para.).  
	Shimp ‘188 discloses particles comprising a biologically active agent and a surface component comprising a silicate content, wherein the biologically active agents can comprise analgesics (see Abstract), wherein the coated particulates and the coating compositions display improved biological activity, as well as related bone grafting materials comprising the particulates (see ¶[0009]), wherein thermal spraying is used to coat the calcium phosphate particulate with a biocompatible silicate glass component (see ¶[0011]), wherein the particles comprise a surface coating coupled thereto comprising a silicate glass, and can be used in bone graft materials (see ¶[0015]), wherein such coating offer advantages such as melting at lower temperatures to more effectively coat the substrate particles, and so that the chemical composition of the coated particles can be preserved (id.), and that the biological advantages of the silicate coating materials can be incorporated into bone graft materials comprising the coated particles, particularly for implantation into osseous sites in vivo (see ¶[0018]), wherein the silicate glass comprises a Si02-Na20-CaO-P20 system, or Na20-K20-Mg0-Ca-B203-P205-SiO2 system (see ¶[0020]), wherein the glass coating is formed from a sol-gel slurry of tetraethoxysilane, triethylphosphate, nitric acid and calcium nitrate, and is applied to the particulates by any convenient means (see ¶[0022]), wherein the coated particles are dried at temperatures up to about 200° C  (see ¶[0023]), wherein the percent of the outer surfaces of the particles being coated can vary from about 5 to about 100%, and the weight percent of the glass coating an vary from about 1% to about 100% (see ¶[0032]), wherein the coated powders can have one or more therapeutic biologically active agents incorporated therein including, for example, bone morphogenetic proteins and growth factors (such as, e.g., BMP-2, BMP-7, PDGF, etc.), antibiotics, and analgesics (see ¶[0038]), and wherein, in a specific embodiment, particles are prepared with a size distribution of 90% in the range of about 5 to about 40 µm (see ¶[0040]).
Lemke ‘266 discloses physical vapor deposition techniques are used to coat particulates suspended in a fluidization gas, wherein the techniques comprise introducing a physical vapor deposition cloud into a fluidized bed chamber that contains the particulates to be coated suspended in the fluidization gas, such that, as the vapor passes through the fluidized bed, the suspended particulates are coated with a coating material (see Abstract; see also ¶[0017]), wherein combining fluidized beds with direct vapor deposition provides significant advantages in the way advanced materials such as composite powders are designed and manufactured (see ¶[0042]), wherein many different types of particulates may be coated, such as powders, fibers, unwoven fibers, chopped fibers, milled fibers, whiskers, nanosized materials, dendrimers, pigments and/or amorphous materials, the particulates comprising elements, metals, metal alloys, ceramics, oxides, carbides, borides, nitrides, carbonitrides, plastics, woods and the like (see ¶[0051]), wherein the coating material vapor comprises a substantially pure metal, metal alloy, intermetallic, ceramic, amorphous material, glass, clay and/or carbonaceous material (see ¶[0054]), wherein the particulates contained in the fluidized bed may be preheated prior to introduction of the coating material vapor to temperatures up to 1,000° C, or 1,500° C, e.g., from 20° C, or 25° C to 500° C, or to 1,000° C (see ¶[0058]; see also claims, 15 - 16), and wherein a typical configuration of a fluidized bed includes a stand pipe, means for introducing solid particulates into the standpipe, and a sufficient upward flow of a fluidizing medium, such as a gas, to lift the solid particulates, with operating conditions in a riser set so that the solid particulates coexist in a dense and dilute state or regime that breaks down the agglomerates and provides for high heat and mass transfer rates, and the dilute state or regime is used to deposit the vapor of coating material, such that the high gas/solid velocities in the dilute zone promote the even deposition of the vapor and, thereby, even encapsulation of the individual particulates with a uniform coating film (see ¶[0063]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious at the time of the invention to use a room-temperature sol-gel processes for the synthesis of nanoporous resorbable ceramics for drug delivery, the process including sol preparation by hydrolysis of a metalloorganic compound followed by gelation, aging, and drying, all steps carried out at room temperature, wherein biologically active agents (dissolved in water or other solvent) are added to the sol (liquid state) and become encapsulated in the resulting solids, as taught by Radin (2011), wherein the particles are loaded with a pharmaceutically active ingredient, at a loading of 10% wgt, as taught by Verraedt (2011), wherein the particles are coated with a surface component comprising a silicate, wherein the coated particulates and the coating compositions display improved biological activity, as well as related bone grafting materials comprising the particulates, wherein thermal spraying is used to coat the particulates with a silicate glass component, wherein the silicate glass-coated particles can be used in bone graft materials, wherein such coating offer advantages such as melting at lower temperatures to more effectively coat the substrate particles, preserving the chemical composition of the coated particles at those lower temperatures, and incorporating biological advantages of the silicate coating materials into bone graft materials comprising the coated particles, particularly for implantation into osseous sites in vivo, wherein the coated particles are dried at temperatures up to about 200° C  (see ¶[0023]), as taught by Shimp ‘188, and wherein physical vapor deposition techniques are used to coat particulates suspended in a fluidization gas, comprising introducing a physical vapor deposition cloud into a fluidized bed chamber that contains the particulates to be coated suspended in the fluidization gas, such that, as the vapor passes through the fluidized bed, the suspended particulates are coated with a coating material, wherein combining fluidized beds with direct vapor deposition provides significant advantages in the way advanced materials such as composite powders are designed and manufactured (see ¶[0042]), wherein the coating material comprises a glass, wherein the particulates contained in the fluidized bed may be preheated prior to introduction of the coating material vapor to temperatures from 20° C to 1,000° C, and wherein the high gas/solid velocities in the dilute zone promote the even deposition of the vapor and, thereby, even encapsulation of the individual particulates with a uniform coating film, as taught by Lemke ‘266.  One of ordinary skill in the relevant art would be motivated to do so, with a reasonable expectation n of success in so doing, by the express teachings of Shimp ‘188, with respect to adding a glass coating, to the effect that a silicate glass coating offers advantages such as melting at lower temperatures to more effectively coat the substrate particles, preserving the chemical composition of the coated particles, and that the biological advantages of the silicate coating materials can be incorporated into bone graft materials comprising the coated particles, particularly for implantation into osseous sites in vivo, and by the teachings of Lemke ‘266, with respect to the method of application of the glass coating, to the effect that the high gas/solid velocities in the dilute zone of a fluidized bed reactor promote the even deposition of the vapor and, thereby, even encapsulation of the individual particulates with a uniform coating film.
	With respect to claim 44, which claim recites a limitation directed to the coating material having “a greater dissolution rate in aqueous media than in alcoholic media,” the Examiner notes that the cited references do not expressly characterize glassy coating materials in such terms.  However, the Examiner further notes that Shimp ‘188 teaches that the disclosed coating materials can comprise bioactive glasses from the Si02-Na20-CaO-P20 or Na20-K20-Mg0-Ca-B203-P205-SiO2 systems.  In addition, Applicants’ specification, at ¶[0018], states that 
[T]he alkali phosphate and alkali silicate glassy materials comprise at least one oxide selected from alkali metal oxides and alkaline earti1 metal oxides. In one embodiment, the alkali phosphate and alkali silicate glassy materials comprise only one oxide. Suitably, the oxide is Na2O.  . . .  In another embodiment, the alkali phosphate and alkali silicate glassy materials comprise Na20, and optionally one or more other oxides selected from suitable glass-modifying oxides such as calcium oxide and magnesium oxide. Such ternary and quaternary systems offer a greater degree of flexibility depending on the desired solubility characteristics of the coating.
	It is the Examiner’s position, therefore, that the glass coating materials disclosed in Shimp ‘188 would necessarily possess a greater solubility in water than in an alcohol, such as ethanol, given the oxide contents of those glasses, as evidenced by Applicants’ specification as quoted above.
With respect to claim 54, which claim recites limitations directed to the inlet and outlet temperatures of the fluidized bed apparatus used in the coating method, the Examiner first notes that the cited references do not expressly disclose temperature ranges for operation of the fluidized bed coating apparatus that are congruent with the claimed ranges.  However, the Examiner further notes that Lemke ‘266 discloses that the particles to be coated can be heated within the fluidized bed apparatus at temperatures in the range of 20 - 1000° C before introduction of the coating composition into the apparatus, with subsequent coating of the particles.  It is the Examiner’s position that the cited art teaches a range of temperature conditions o that significantly overlap with, or encompass, the claimed temperature range and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”  With respect to the outlet temperature from the fluidized bed apparatus, the Examiner notes that the reference do  not disclose an explicit exit temperature or range of temperature.  However, it is the Examiners position that adjustment of the operating conditions of the coating apparatus would amount to nothing more than optimization of a result-effective variable, particularly in light of the disclosures of Lemke ‘266 directed to operating conditions for the fluidized bed coating apparatus (see ¶¶[0055] – [0058]).
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 44, 45, and 47 - 51 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ arguments, filed 19 June 2022, but does not find them persuasive, to the extent relevant in light of the new grounds of rejection set forth above.  Applicants argue that “Lemke [‘266] appears to be cited as an example of coating a particulate suspended in a fluidized bed.  Applicant's claims do not recite the use of a fluidized bed for coating particles.  Additionally, Lemke does not teach any of the elements recited in claim 44.”  In response, the Examiner acknowledges that, although independent claim 44 does not specifically recite the phrase, “fluidized bed coating,” claim 52 recites a limitation directed to “introducing the solution of alkali phosphate or alkali silicate glassy material to a fluidized bed of core substrates.”  Thus, at the very least, the rejection cites to Lemke ‘266 for a teaching reading directly on claim 52.
	Applicants also argue that “neither Verraedt nor Shimp is directed to the same field of abuse-deterrent medicaments as the claimed process, and so a person of skill in the art would not have considered the disclosures of these two documents to be relevant to the present invention,” basing this contention on the different materials of the core substrates between the references.  However, it is the Examiner’s position that one of ordinary skill in the relevant art would be motivated to consider the teachings of both references in the context of coating porous core substrates with a glassy material, regardless of the material of which the substrates are comprised.
	The Examiner further notes that  primary thrust of Applicants’ arguments is directed to the limitation reciting that the incorporation of the active ingredient in the porous core substrate particles occurs either before or during the process of preparation of the substrate particles.  However, the new grounds of rejection now cite to the teachings of Radin (2001) for the disclosure of incorporation of active in the sol-gel preparation process, as claimed by Applicants, thus rendering this limitation obvious.
	Consequently, on the basis of the above discussion, Applicants’ arguments are unpersuasive, and claims 44, 45, and 47 – 54 stand rejected as obvious, pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 § CFR 1.136(a)  will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619